



Regis Corporation
7201 Metro Boulevard
Edina, Minnesota 55439


August 31, 2018


[Laura Alexander] [Eric Bakken] [Rachel Endrizzi] [Chad Kapadia] [Andrew Lacko]
[Jim B. Lain] [Shawn Moren] [Amanda Rusin] [Hugh Sawyer] [Kersten Zupfer]
c/o Regis Corporation
7201 Metro Boulevard
Edina, Minnesota 55439


Dear [Laura] [Eric] [Rachel] [Chad ] [Andrew ] [Jim] [Shawn] [Amanda] [Hugh]
[Kersten]:


[Reference is made to the Employment Agreement (the “Employment Agreement”),
dated [August 31, 2012] Bakken and Endrizzi [November 11, 2013] Lain [December
1, 2014], Zupfer by and between you and Regis Corporation (the “Company”).] For
individuals with an employment agreement. In consideration of your continued
employment with [the Company] For individuals with an employment agreement.
[Regis Corporation (the “Company”)] For individuals without an employment
agreement. and the grants of any restricted stock units and performance stock
units covering shares of the Company made or to be made to you in Fiscal Year
2019 (the “FY19 Equity Awards”), the Company and you agree as follows:
1.
For the avoidance of doubt, neither: (a) implementation of the Company’s
FY19-FY23 long-term incentive program as summarized in the Company’s press
release dated August 22, 2018, including the terms and conditions of the FY19
Equity Awards granted to you, nor (b) the fact that the Company is not obligated
to (and may not) grant to you additional equity awards through August 30, 2023,
other than pursuant to the Company’s Stock Purchase and Matching RSU Program (if
applicable), shall not constitute “Good Reason” under [the terms of the
Employment Agreement or otherwise] For individuals with an employment agreement.
[the terms of any arrangement between you and the Company]. For individuals
without an employment agreement.  Such waiver shall be in effect until August
30, 2023 so long as the terms and conditions of the FY19-FY23 long-term
incentive programs and associated award agreements and the terms and conditions
of the award agreements governing long-term incentive awards granted prior to
the date hereof are not materially and adversely modified.  Notwithstanding the
foregoing, nothing in this Paragraph 1 shall confer upon you any “Good Reason”
right that you do not otherwise have or imply that any changes to the Company’s
long-term incentive program would constitute “Good Reason.”

2.
[The [second paragraph of Section 4(b)] Bakken [last sentence of Section 4(e)]
Lain of the Employment Agreement shall not apply to any Company equity awards
granted on or after the date of this letter, including, for the avoidance of
doubt, the FY19 Equity Awards, and, notwithstanding anything to the contrary
contained in the Company’s 2016 Long Term Incentive Plan or any agreement
between you and the Company, the treatment in the event of a Change in Control
(as defined below) of any Company equity awards granted on or after the date of
this letter, shall be governed by the applicable award agreement.] Bakken and
Lain [Notwithstanding anything to the contrary contained in the Company’s 2016
Long Term Incentive Plan or any agreement between you and the Company, the
treatment in the event of a Change in Control (as defined below) of any Company
equity awards granted on or after the date of this letter shall be governed by
the applicable award agreement.] Endrizzi, Zupfer and all individuals without an
employment agreement.



3.
For purposes of any Company equity award granted on or after the date of this
letter, “Change in Control” shall have the meaning set forth in the
corresponding equity award agreement.






--------------------------------------------------------------------------------





4.
You hereby waive the application of Section 12.9 of the Regis Corporation
Amended and Restated 2004 Long Term Incentive Plan, as amended and restated on
October 22, 2013 and amended further effective August 29, 2014, and you
acknowledge and agree that in no event will you be entitled to a “gross-up” for
any excise taxes imposed by Section 4999 of the Internal Revenue Code of 1986 as
amended. [For purposes of clarification, this Section 4 does not modify or
supersede Section 6(e) of the Employment Agreement.] Bakken



5.
[If you experience a Qualifying Termination prior to August 31, 2019, you will
be entitled to a lump sum payment of $[•], less required tax withholding,
payable on the Company’s first regular payroll date following such Qualifying
Termination. For the avoidance of doubt, the foregoing payment shall be in
addition to any other payment that may be owed to you by the Company in
connection with your Qualifying Termination, including, but not limited to,
pursuant to the terms of the Employment Agreement, your outstanding equity
awards, any applicable Company severance policy or guidelines, and/or any other
written arrangements between you and the Company. “Qualifying Termination” means
(a) a Termination of Employment without Cause (other than as a result of death
or Disability) under circumstances in which the Board of Directors of the
Company does not intend to fill the position that you hold immediately prior to
the Qualifying Termination, or (b) a Termination of Employment without Cause
(other than as a result of death or Disability) or for Good Reason following the
appointment of a successor or interim successor to the current Chief Executive
Officer, Hugh Sawyer. For purposes of this Paragraph 5, “Termination of
Employment,” “Cause,” and “Disability” have the meanings ascribed to such terms
in the Company’s 2016 Long Term Incentive Plan, as amended and restated to date,
and “Good Reason” has the meaning set forth in your Employment Agreement, as
amended hereby; provided, however, that in order for the Termination of
Employment to constitute a Termination of Employment for Good Reason, you must
terminate employment no later than one hundred and twenty (120) days following
the end of the applicable cure period.] All participants with employment
agreements other than HS



[If you experience a Qualifying Termination prior to August 31, 2019, you will
be entitled to a lump sum payment of $[•], less required tax withholding,
payable on the Company’s first regular payroll date following such Qualifying
Termination. For the avoidance of doubt, the foregoing payment shall be in
addition to any other payment that may be owed to you by the Company in
connection with your Qualifying Termination, including, but not limited to,
pursuant to the terms of the Employment Agreement, your outstanding equity
awards, any applicable Company severance policy or guidelines, and/or any other
written arrangements between you and the Company. “Qualifying Termination” means
a Termination of Employment without Cause (other than as a result of death or
Disability). For purposes of this Paragraph 5, “Termination of Employment,”
“Cause,” and “Disability” have the meanings ascribed to such terms in the
Company’s 2016 Long Term Incentive Plan, as amended and restated to date.] HS
only


[If you experience a Qualifying Termination prior to August 31, 2019, you will
be entitled to a lump sum payment of $[•], less required tax withholding,
payable on the Company’s first regular payroll date following such Qualifying
Termination. For the avoidance of doubt, the foregoing payment shall be in
addition to any other payment that may be owed to you by the Company in
connection with your Qualifying Termination, including, but not limited to,
pursuant to the terms of your outstanding equity awards (if any), any applicable
Company severance policy or guidelines, and/or any other written arrangements
between you and the Company. “Qualifying Termination” means (a) a Termination of
Employment without Cause (other than as a result of death or Disability) under
circumstances in which the Board of Directors of the Company does not intend to
fill the position that you hold immediately prior to the Qualifying Termination,
or (b) a Termination of Employment





--------------------------------------------------------------------------------





without Cause (other than as a result of death or Disability) or for Good Reason
following the appointment of a successor or interim successor to the current
Chief Executive Officer, Hugh Sawyer. For purposes of this Paragraph 5,
“Termination of Employment,” “Cause,” and “Disability” have the meanings
ascribed to such terms in the Company’s 2016 Long Term Incentive Plan, as
amended and restated to date (the “2016 Plan”), and “Good Reason” means the
occurrence, without your express written consent, of any of the following:


(A)    any material diminution in the nature of your authority, duties or
responsibilities;


(B)    any reduction by the Company in your base salary then in effect or target
bonus percentage (other than any reduction mutually agreed upon by the Company
and you), other than an across the board reduction of not more than 10% that
applies to all other executives who report to the Chief Executive Officer of the
Company; or


(C)    following a Change in Control (as defined in the 2016 Plan, but
substituting “forty-nine percent (49%)” for “twenty percent (20%)”), failure by
the Company to continue in effect (without substitution of a substantially
equivalent plan or a plan of substantially equivalent value) any compensation
plan, bonus or incentive plan, stock purchase plan, stock option plan, life
insurance plan, health plan, disability plan or other benefit plan or
arrangement in which you are then participating;


provided that you notify the Company of such condition set forth in clause (A),
(B) or (C) within ninety (90) days of its initial existence and the Company
fails to remedy such condition within thirty (30) days of receiving such notice
(the “Cure Period”) and you deliver written notice of termination of employment
to the Company’s General Counsel within thirty (30) days following the end of
the Cure Period; provided, further, that in order for the Termination of
Employment to constitute a Termination of Employment for Good Reason, you must
terminate employment no later than one hundred and twenty (120) days following
the end of the applicable cure period.] Participants without an employment
agreement.


This letter agreement shall constitute the entire agreement between the parties
with respect to the matters addressed hereunder and terminates and supersedes
any and all prior agreements and understandings (whether written or oral)
between the parties with respect to the subject matter of this letter agreement.


[Signature Page Follows]





--------------------------------------------------------------------------------









Sincerely,


REGIS CORPORATION


                        
Name:
Title:


Acknowledged and Agreed:


[Executive]


                        

















